Exhibit 10.3

SECOND AMENDMENT

TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT

This SECOND AMENDMENT TO SENIOR SUBORDINATED NOTE PURCHASE AGREEMENT, dated as
of July 11, 2011 (this “Second Amendment”), is entered into among CBay Inc., a
Delaware corporation (“CBay”), MedQuist Inc., a New Jersey corporation
(“MedQuist”), MedQuist Transcriptions, Ltd., a New Jersey corporation (“MedQuist
Transcriptions”, and together with CBay and MedQuist, the “Issuers”), MedQuist
Holdings Inc., a Delaware corporation (“Holdings”), MedQuist, as Issuer
Representative, BlackRock Kelso Capital Corporation (“BKC”), PennantPark
Investment Corporation (“Pennant”), Citibank, N.A. (“Citibank”), and THL Credit,
Inc. (“THL” and together with BKC, Pennant, Citibank and the other Purchasers
from time to time parties hereto, collectively, the “Purchasers”).

WHEREAS, the Issuers, Holdings and the Purchasers are party to that certain
Senior Subordinated Note Purchase Agreement, dated as of September 30, 2010 (as
amended by that certain Waiver and First Amendment, dated as of July 11, 2011,
the “Note Purchase Agreement”; all capitalized terms defined in the Note
Purchase Agreement and not otherwise defined herein to have the meanings
assigned thereto in the Note Purchase Agreement);

WHEREAS, the Issuers and Holdings have requested that the Purchasers amend
certain provisions of the Note Purchase Agreement;

WHEREAS, subject to the terms and conditions hereof, the Purchasers are willing
to make amendments to the Note Purchase Agreement as provided herein.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1.

AMENDMENTS TO NOTE PURCHASE AGREEMENT

Subject to the fulfillment of the conditions set forth in Section 4.1 below, the
Note Purchase Agreement is hereby amended, as of the Effective Date, as follows:

Section 1.1. The definition of “Permitted Acquisition” set forth in the Note
Purchase Agreement is amended and restated in its entirety as follows:

““Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions: (a) the aggregate amounts payable in connection with, and
other consideration for (in each case, including all transaction costs and all
Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
Holdings and the Proposed Acquisition Target), such Proposed Acquisition and all
other Permitted Acquisitions consummated on or prior to the date of the
consummation of such Proposed Acquisition shall not exceed (i) $50,000,000 in
the aggregate in any Fiscal Year or $150,000,000 in the aggregate during the
term of this Agreement plus (ii) Additional Available Cash as of the date of
consummation of such Proposed Acquisition plus (iii) an unlimited amount in the



--------------------------------------------------------------------------------

form of shares of common stock of Holdings issued in connection with such
Proposed Acquisition, (b) the Purchasers shall have received reasonable advance
notice of such Proposed Acquisition including a reasonably detailed description
thereof at least 15 days prior to the consummation of such Proposed Acquisition
(or such later date as may be agreed by the Required Purchasers) and on or prior
to the date of such Proposed Acquisition, the Purchasers shall have received
copies of the acquisition agreement and related Contractual Obligations and
other documents (including financial information and analysis, environmental
assessments and reports, opinions, certificates and lien searches) and
information reasonably requested by the Required Purchasers, (c) as of the date
of consummation of such Proposed Acquisition and after giving effect to all
transactions to occur on such date as part of such Proposed Acquisition, (1) all
conditions set forth in clauses (i) and (ii) of Section 3.1(f) shall be
satisfied or duly waived, (2) Holdings shall, on a Pro Forma Basis as of the
last day of the last Fiscal Quarter for which Financial Statements have been
delivered hereunder, have a Consolidated Total Leverage Ratio and Consolidated
Senior Leverage Ratio which are at least 0.25:1.00 less than the required
thresholds set forth in Sections 5.1 and 5.2 as of such date, as applicable, and
(3) Holdings shall have Liquidity of at least $20,000,000 and (d) such Proposed
Acquisition is consummated no earlier than December 31, 2010.”

Section 1.2. A new Section 5.5 shall be added as follows:

“Section 5.5 Notwithstanding the minimum and maximum covenant levels set forth
in Sections 5.1, 5.2 and 5.4 above, if the Senior Loan Documents are amended,
restated, refinanced or otherwise replaced prior to or on September 30, 2011,
such minimum and maximum covenant levels set forth herein shall automatically be
deemed to be revised to reflect any amendments to such minimum and maximum
covenant levels for the corresponding financial covenants under the Senior
Credit Agreement, with appropriate differences in covenant levels consistent
with the differences in existence on the Funding Date between the Senior Loan
Agreement and this Agreement.”

Section 1.3. Section 8.5(j) of the Note Purchase Agreement is amended and
restated in its entirety as follows:

“(j) other Restricted Payments by the Group Members not to exceed $25,000,000 in
the aggregate during the term of this Agreement plus, to the extent the
Consolidated Total Leverage Ratio of Holdings is less than 1.00:1.00 both before
and after giving effect to such Restricted Payment and any Indebtedness incurred
in connection therewith, Additional Available Cash; provided, that at the time
any such Restricted Payment is made no Default or Event of Default shall exist
or shall result therefrom.”



--------------------------------------------------------------------------------

SECTION 2.

AMENDMENT TO THE SUBORDINATION AGREEMENT

Section 2.1. Purchasers agree to work with the Senior Lenders to cause the
definition of “Senior Debt” in the Subordination Agreement to be amended and
restated in its entirety as follows:

“Senior Debt” means all obligations, liabilities and indebtedness of every
nature of any Company or any guarantor from time to time owed under the Senior
Debt Documents, the Secured Hedging Obligations and the Bank Product
Obligations, including, without limitation, the principal amount of all debts,
claims and indebtedness, accrued and unpaid interest and all fees, costs and
expenses, whether primary, secondary, direct, contingent, fixed or otherwise,
heretofore, now and from time to time hereafter owing, due or payable, whether
before or after the filing of a Proceeding under the Bankruptcy Code together
with (a) any amendments, modifications, renewals or extensions thereof to the
extent not prohibited by the terms of this Agreement and (b) any interest
accruing thereon after the commencement of a Proceeding, without regard to
whether or not such interest is an allowed claim; provided, however, that in no
event shall the principal amount of the Senior Debt (specifically excluding the
Secured Hedging Obligations and Bank Product Obligations) exceed the sum of
$275,000,000 reduced by the amount of any prepayments and repayments and
commitment reductions under the Senior Credit Agreement to the extent that such
payments and reductions may not be reborrowed (specifically excluding, however,
any such repayments and commitment reductions occurring in connection with any
Permitted Refinancing) (the “Maximum Senior Principal Amount”). Senior Debt
shall be considered to be outstanding whenever any loan commitment under the
Senior Debt Document is outstanding. Notwithstanding the foregoing, no Sponsor
Affiliated Lender (as defined in the Senior Credit Agreement as in effect on the
date hereof) or Group Member shall be entitled to the benefits of this Agreement
as a holder of Senior Debt, except that to the extent that a Sponsor Affiliated
Lender (x) holds no more than ten percent (10%) of the combined principal amount
of the term loan obligations under the Senior Debt Documents determined at the
time such obligation under the Senior Debt Documents and (y) is subject, in
relation to such obligations under the Senior Debt Documents, to the voting and
other restrictions as set forth in the last sentence of Section 11.2(b) of the
Senior Credit Agreement as in effect on the date hereof.”

SECTION 3.

REPRESENTATIONS AND WARRANTIES

Section 3.1. The Issuers and Holdings hereby represent and warrant that on the
date hereof and on the Effective Date: (a) the representations and warranties
contained in the Note Purchase Agreement are true and correct on the date hereof
with the same effect as though such representations and warranties had been made
on the date hereof and on the Effective Date, except to the extent such
representations expressly relate to an earlier, specific calendar date and then
only to the extent that such representations and warranties were represented
and/or warranted in the Note Purchase Agreement to be true and correct on such
earlier date; (b) no



--------------------------------------------------------------------------------

Default or Event of Default has occurred or is continuing; and (c) the
execution, delivery and performance of this Second Amendment: (i) has been duly
authorized by all necessary corporate action, (ii) will not violate any
applicable material Requirement of Law in any material respect or their
Constituent Documents and (iii) will not be in conflict with or result in a
breach under any material Contractual Obligation of any Group Member other than
those that would not, in the aggregate, have a Material Adverse Effect.

SECTION 4.

CONDITIONS TO EFFECTIVENESS

Section 4.1. The amendments set forth in Section 1 and the agreement set forth
in Section 2 shall become effective at the time the following conditions are
satisfied to the Purchasers’ satisfaction (the date of satisfaction of such
conditions, the “Effective Date”):

(a) The Purchasers shall have received one or more counterparts of this Second
Amendment executed and delivered by each of the Issuers and Holdings;

(b) After giving effect to this Second Amendment, no Default or Event of Default
shall have occurred and be continuing as of the date hereof and on the Effective
Date of this Second Amendment;

(c) The representations and warranties of Issuers and Holdings contained in this
Second Amendment shall be true and correct in all material respects on and as of
the Effective Date;

(d) The Issuers shall have paid to each Purchaser a non-refundable amendment fee
in cash in an amount equal to 50 basis points multiplied by the outstanding
amount of such Purchaser’s Note (the “Second Amendment Fee”) which shall be
fully earned as of the date hereof and payable on the date that is the earlier
of (a) September 30, 2011 and (b) the date on which the Indebtedness under the
Senior Credit Agreement is refinanced;

(e) Notwithstanding anything to the contrary herein, the payment of the Second
Amendment Fee on or prior to September 30, 2011 (the “Effective Date Deadline”)
is a condition precedent to the effectiveness of the Second Amendment and if the
Second Amendment Fee is not paid on or prior to the Effective Date Deadline, the
right of the Issuers or any other Persons to enter into the Second Amendment
shall automatically, without further action by any party hereto, terminate
and the Second Amendment shall be null and void without ever having any force or
effect; and

(f) The Senior Agent shall have consented, in writing, to the terms of this
Second Amendment.



--------------------------------------------------------------------------------

SECTION 5.

MISCELLANEOUS

Section 5.1. Except as expressly amended hereby, all of the representations,
warranties, terms, covenants and conditions of the Note Documents shall remain
in full force and effect in accordance with their respective terms. The
amendments and waiver set forth herein shall be limited precisely as provided
for herein and shall not be deemed to be a waiver of, amendment of, consent to
or modification of any term or provision of the Note Documents or any other
document or instrument referred to therein or of any transaction or further or
future action on the part of the Issuers or Holdings requiring the consent of
the Purchasers except to the extent specifically provided for herein. The
Purchasers have not and shall not be deemed to have waived any of their
respective rights and remedies against the Issuers or Holdings for any existing
or future Defaults or Event of Default.

Section 5.2. The Issuers agree to pay on demand all reasonable and documented
costs and expenses of or incurred by the Purchasers in connection with the
negotiation, preparation, execution and delivery of this Second Amendment,
including the reasonable and documented fees and expenses of transaction counsel
for the Purchasers.

Section 5.3. This Second Amendment may be executed in any number of
counterparts, and by the different parties on different counterpart signature
pages, all of which taken together shall constitute one and the same agreement.
Any of the parties hereto may execute this Second Amendment by signing any such
counterpart and each of such counterparts shall for all purposes be deemed to be
an original. Delivery of executed counterparts of this Second Amendment by
telecopy shall be effective as an original. This Second Amendment shall be
governed by the internal laws of the State of New York.

[signature pages follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

CBAY INC., as Issuer By:    

/s/ Kashyap Joshi

  Name: Kashyap Joshi   Title: Vice President, Finance MEDQUIST INC., as Issuer
By:    

/s/ Mark R. Sullivan

  Name: Mark R. Sullivan   Title: General Counsel & Chief Compliance Officer
MEDQUIST TRANSCRIPTIONS, LTD., as Issuer By:    

/s/ Mark R. Sullivan

  Name: Mark R. Sullivan   Title: General Counsel & Chief Compliance Officer
MEDQUIST HOLDINGS INC., as Holdings By:    

/s/ Mark R. Sullivan

  Name: Mark R. Sullivan   Title: General Counsel & Chief Compliance Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

PURCHASERS:

BLACKROCK KELSO CAPITAL CORPORATION,

 

By: BLACKROCK KELSO CAPITAL ADVISORS

LLC, its Investment Manager, as Purchaser

By:    

/s/ Michael B. Lazar

  Name: Michael B. Lazar   Title: Chief Operating Officer

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

PENNNANTPARK INVESTMENT CORPORATION,

as Purchaser

By:    

/s/ Arthur Penn

  Name: Arthur Penn   Title: CEO

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

CITIBANK, N.A., as Purchaser By:    

/s/ Michael P. Girondo

  Name: Michael P. Girondo   Title Vice President

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

THL CREDIT, INC., as Purchaser By:    

/s/ Christopher J. Flynn

  Name: Christopher J. Flynn   Title: Managing Director

[Signature Page to Second Amendment]



--------------------------------------------------------------------------------

The Senior Agent acknowledges and agrees that notwithstanding the restrictions
on Distributions with respect to the Subordinated Debt set forth in the
Subordination Agreement, the Issuers may pay and the Purchasers may retain the
Second Amendment Fee for their own benefit.

GENERAL ELECTRIC CAPITAL CORPORATION,

as Senior Agent

By:    

/s/ Kevin Blitz

  Name: Kevin Blitz   Title: Duly Authorized Signatory

[Signature Page to Second Amendment]